ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-6 and 8-21 are allowed because the prior art made of record does not teach a method, system and computer-program-product for optimizing standard cells of an integrated circuit design, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-6, 8, and 21, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
scanning an automatic place and route (APR) database, wherein the APR database comprises of a plurality of standard cells;
identifying one or more standard cells of the plurality of standard cells; 
inserting a metal cut along a metal interconnect of a standard cell of the one or more standard cells at a location away from a boundary of the standard cell; and
disconnecting, at the location, a metal portion of the metal interconnect from a remaining portion of the metal interconnect based on the metal cut.


scanning an automatic place and route (APR) database, wherein the APR database comprises a plurality of standard cells;
identifying one or more standard cells of the plurality of standard cells by determining whether at least one characteristic of the one or more standard cells exceeds a predetermined criteria;
optimizing the one or more standard cells, comprising:
inserting a metal cut along the metal interconnect and between the critical path portion and the redundant portion at a location away from a boundary of each of the one or more standard cells; and
disconnecting, at the location, the critical path portion and the redundant portion of the metal interconnect based on the metal cut.

5.         With respect to claim 16-20, the prior art made of record fails to teach the combination of steps recited in claim 16, including the following particular combination of steps as recited in claim 16, as follows:
scan an automatic place and route (APR) database, wherein the APR database comprises of a plurality of standard cells;
determine whether at least one of a setup time and power consumption of a metal interconnect associated with a standard cell of the plurality of standard cells exceeds a predetermined criteria;

insert a metal cut along the metal interconnect of the standard cell between the critical path portion and the redundant portion at a location away from a boundary of the standard cell; and
disconnect, at the location, the critical path portion and the redundant portion of the metal interconnect based on the metal cut.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851